Citation Nr: 0526010	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a right ankle fracture, currently rated as 20 
percent disabling.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right knee.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression.  

5.  Entitlement to service connection for a left leg 
disorder, to include as secondary to the service-connected 
right ankle disability.  

6.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right ankle disability.  

7.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
right ankle disability. 

8.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the service-connected 
right ankle disability.  

9.  Entitlement to service connection for a right bicep tear 
injury, to include as secondary to the service-connected 
right ankle disability. 

10.  Entitlement to service connection for a heart disorder. 

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

12.  Entitlement to a total disability rating for 
compensation based on individual unemployability.  

13.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period of hospitalization in excess of 21 days 
from May 13, 2002 to June 3, 2002 for treatment of a service-
connected disability.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to January 
1976.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The appeal for the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD) has been handled as 
being part of the issue of entitlement to service connection 
for a psychiatric disorder.  However, the issue of 
entitlement to service connection for PTSD is a distinct 
issue separate from the veteran's claim related to other 
psychiatric disorders and must be handled accordingly as a 
separate issue.  See Routen v. Brown, 142 F.3d 1434, 1441- 42 
(Fed. Cir.), cert. denied, 525 U.S. 962 (1998); Ephraim v. 
Brown, 82 F.3d 399, 401- 02 (Fed. Cir. 1996).   

The issues involving service connection for a psychiatric 
disorder, entitlement to a temporary total rating for 
hospitalization, and the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU) are addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by: dorsiflexion to 0 degrees with ankylosis of in 
dorsiflexion at 0 degrees; plantar flexion to 18 degrees; x-
ray evidence of arthritis; and complaints of pain and 
discomfort.  

2.  The veteran's service-connected right knee disability is 
manifested by: flexion to 135 degrees; extension to 0 
degrees; x-ray evidence of arthritis; no evidence of 
instability or subluxation; and complaints of pain and 
discomfort.

3.  There is no evidence of any cardiovascular disorder 
during service or within the first year after separation from 
service. 

5.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, a left knee disorder, 
left leg disorder, right hip disorder, a right shoulder 
disorder, or a right bicep disorder during active military 
service. 

6.  The medical evidence does not show current diagnoses of 
PTSD, a left knee disorder, a left leg disorder, or a right 
hip disorder.

7.  The medical evidence shows current diagnoses of a 
bilateral shoulder disorder, a right bicep tear, and coronary 
artery disease.  

8.  There is no competent medical evidence which links the 
veteran's current shoulder, bicep, and cardiovascular 
disorders to his active military service, or to a service-
connected disability.  

9.  The Board denied entitlement to service connection for a 
back disorder in April 1987, and the evidence received since 
this decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and not 
in excess thereof, for the service-connected right ankle 
disability, have been met.  338 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 
(2004).  

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).


4.  A heart disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

5.  A left leg disorder, left knee disorder, right hip 
disorder, right shoulder disorder, and right bicep tear, were 
not incurred in or aggravated by active military duty, nor 
are they proximately due to a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

6.  Evidence received since the April 1987 Board decision is 
not new and material, and therefore, the claim for 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claims  in letters dated August 
2002, October 2002, which was prior to the February 2003 
rating decision.  The RO provided VCAA notice for the issues 
involving reopening of the claim for service connection for a 
back disorder and for entitlement to TDIU in a letter dated 
June 2003, which is prior to August 2003 rating decision 
which adjudicated these issues.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examinations.  The RO also requested that the 
veteran provide detailed stressor information which he did 
not submit.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2004).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the claim for a rating in 
excess of 10 percent for arthritis of the right knee is based 
on the assignment of an initial rating following the initial 
award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

A.  Right Ankle

The evidence of record reveals that the veteran fractured his 
right ankle during service that required surgical 
intervention.  Subsequently, the veteran has experienced pain 
and limitation of motion of his right ankle.  VA medical 
records reveal that the veteran receives treatment for his 
complaints of right ankle pain on a regular basis with 
prescription pain medication.  

In July 2003 the most recent VA examination of the veteran 
was conducted.  The veteran was noted to use a brace on his 
right ankle and a cane to ambulate.  Range of motion testing 
of the right ankle revealed dorsiflexion to 0 degrees and 
plantar flexion to 18 degrees.  The examiner specifically 
indicated that the veteran had ankylosis of the right ankle 
with in dorsiflexion with the foot positioned at 90 degrees 
to the ankle (leg), with x-ray evidence of arthritis.  The 
veteran has complaints of constant right ankle pain which is 
worse when ambulating especially up and down stairs.  The 
examiner specifically indicated additional limitation due to 
fatigue and weakness of the right ankle.  

The veteran's service-connected right ankle disability is 
currently rated at a 20 percent disability rating under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, 


Diagnostic Code 5271.  This rating contemplates marked 
limitation of motion of the ankle, and is the highest 
disability rating assignable under Diagnostic Code 5271.  

The Board has considered rating the veteran's service-
connected right ankle disability under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent is Diagnostic Code 5270 
which contemplates ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Codes 5270.  Under this diagnostic code a 
30 percent disability rating contemplates in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating, the highest rating 
assignable, contemplates plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  

The evidence of record supports a grant of a increased 
disability rating of 30 percent for the veteran's service-
connected right ankle disorder under Diagnostic Code 5270 for 
ankylosis of the ankle.  The evidence from the most recent VA 
examination report reveals that the veteran has ankylosis of 
the right ankle with his dorsiflexion ankylosed at 0 degrees 
as contemplated by the 30 percent disability rating.  
However, the evidence does not reveal that the veteran has 
ankylosis at a angle which would warrant the assignment of 
the 40 percent disability rating.  Accordingly, an increased 
rating of 30 percent, but no more, is granted for the 
veteran's service-connected right ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, 


the schedular evaluation in this case is not inadequate.  A 
ratings in excess of that assigned is provided for certain 
manifestations of the service-connected right ankle disorder 
but the medical evidence reflects that those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization due to this 
service-connected disability and marked interference with 
employment due solely to the service-connected right ankle is 
not of record..  Accordingly, the RO's failure to consider or 
to document its consideration of this section was not 
prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for the veteran's service-connected 
right ankle disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Knee

Service connection was granted for arthritis of the veteran's 
right knee and a 10 percent disability rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5010 requires that traumatic arthritis 
be rated as degenerative arthritis.  Diagnostic Code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.   

Limitation of motion of the leg (knee) is rated under 
Diagnostic Code 5260 for limitation of flexion and Diagnostic 
Code 5261 for limitation of extension.  Under 


the provisions of these diagnostic codes, limitation of 
flexion to 60 degrees or limitation of extension to 5 degrees 
warrant a noncompensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

VA medical records reveal that the veteran has complaints of 
right knee pain and there is x-ray evidence of arthritis.  In 
July 2003, the most recent VA examination of the veteran was 
conducted.  Range of motion testing of the knees revealed 
flexion to 135 degrees, and extension to 0 degrees, 
bilaterally.  Subpatellar crepitus on manipulation of the 
right knee was noted.  X-ray examination revealed the 
presence of small spurring for the right patella.  There was 
no evidence of instability or subluxation of the knee.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right knee disability.  With 
respect to potential application of other criteria, there is 
no evidence of ankylosis, dislocation of the semilunar 
cartilage or impairment of the tibia and fibula for 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5262 (2004).  There is no evidence of instability, 
subluxation, or ankylosis of the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257 (2004); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

Additionally, the Board finds that this disability does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  In this 
regard, the schedular evaluations are not inadequate.  
Ratings in excess of the 10 percent initially assigned are 
provided for certain manifestations of the service-connected 
right knee disorder but the medical evidence reflects that 
those manifestations are not present in this case.  The 
veteran has not required hospitalization due to this 
service-connected disability and there are few, if any, 
medical records showing treatment since his separation from 
service.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

In conclusion, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the service-connected right knee disorder, and therefore, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  DeLuca Considerations

In light of the veteran's complaints of pain experienced in 
his right ankle and right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), The Court held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, functional loss of a musculoskeletal 
disability separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40.  

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors which 
must be considered when rating the veteran's joint injury.  
DeLuca, 202 Vet. App. at 206-07.  

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected right 
ankle disorder, and the 10 percent evaluation for his right 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been accomplished in the present 
case as the veteran is assigned a 30 percent evaluation for 
his service-connected right ankle disorder, and the 10 
percent evaluation for his right knee disorder.  


III.  Service Connection

A.  PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. 1154(b) (2004); 38 C.F.R. § 3.304(f).  

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran claims entitlement to service connection for 
PTSD.  The evidence of record reveals that the veteran served 
in the Army in Europe from August 1972 to January 1976.  
There is no indication in any of the veteran's service 
medical records of a diagnosis of PTSD during service.  On 
the veteran's final service department examination of record, 
dated July 1975, the veteran reported having nervous trouble 
but the psychiatric evaluation of the veteran was "normal," 
with no abnormalities noted by the examining physician.  

The veteran has never provided VA with any information 
related to any in-service stressor.  VA psychiatric treatment 
records do not show a diagnosis of PTSD.  In July 2003, a VA 
psychiatric examination of the veteran was conducted and no 
diagnosis of PTSD was indicated.  There is simply no medical 
evidence of record which shows that the veteran has ever been 
diagnosed with PTSD.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The veteran has not 
indicated any stressor during service, and , there is no 
evidence that the veteran has a current diagnosis of PTSD.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the 
absence of proof of present disability there can be no valid 
claim); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Service 
connection must be denied because there is no evidence 
showing a current diagnosis of PTSD.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Heart Disorder

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for cardiovascular-renal disease may also 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no indication that the veteran had any complaints 
of, or treatment for, any heart disorder during service.  A 
Medical Evaluation Board examination of the veteran was 
conducted in July 1975.  The clinical evaluation revealed 
that the veteran's heart, and vascular system were "normal" 
with no abnormalities noted by the examining physician.  On 
the accompanying report of medical history the veteran did 
not report having any chest pain, heart pounding, or any 
other cardiovascular symptoms.  

VA medical records subsequent to 2000 reveal a diagnosis of 
coronary artery disease.  Nevertheless, the evidence of 
record does not reveal medical evidence that relates the 
veteran's current cardiovascular disabilities to his active 
military service. 

The preponderance of the evidence is against the veteran's 
claims for service connection for heart disorder.  The 
medical evidence of record clearly reveals that he is 
currently diagnosed with coronary artery disease.  However, 
there is absolutely no evidence showing that this disability 
was present in service or during the first post-service year.  
Additionally, there is no evidence that this disorder is 
related to the veteran's military service, or any service-
connected disability.  As such, service connection must be 
denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Musculoskeletal Disorders

The veteran claims entitlement to service connection for a 
left leg disorder, a left a knee disorder, a right hip 
disorder, a right shoulder disorder, and right bicep tear, to 
include as secondary to his service-connected right ankle 
disability.  Service connection is also warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease, injury, or disability.  
38 C.F.R. § 3.310. 

Review of the veteran's service medical records does not 
reveal that he had a left leg disorder, a left a knee 
disorder, a right hip disorder, a right shoulder disorder, or 
a right bicep tear during active military service.  

In July 2003, a VA examination of the veteran was conducted.  
The diagnosis was a normal left knee, and no objective 
evidence of a left leg and right hip disorders.  Accordingly, 
service connection must be denied because there is no 
evidence showing a current diagnosis of disability.  Brammer, 
3 Vet. App. at 225.

The veteran claims that he fell as a result of his service-
connected right ankle disability and injured his right 
shoulder.  He further claims that when reaching to pull 
himself up from this fall, he experienced a tear in his right 
bicep.  A VA medical record dated in August 2002 indicates 
that the veteran reported this incident and a July 2003 VA 
examination report reveals the presence of bilateral shoulder 
arthritis and the residuals of a right bicep injury.  
However, the examiner noted that the x-ray examination 
revealed degenerative changes in both of the veteran's 
shoulders and opined that the 

right shoulder condition is not likely 
the residual of the fall.  With regard to 
the biceps injury, this injury was 
sustained after the fall when the veteran 
was attempting to stand and was not 
related to the fall itself.  As to 
whether the veteran's fall was caused by 
the residuals of the right ankle 
fracture, it is possible but a conclusion 
with certainty requires pure speculation.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disorder 
and a right bicep tear.  There is no evidence of either 
disorder during service, and there is no medical evidence 
linking these disorders to a service-connected disability.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Reopening the Claim for Service Connection for a Back 
Disorder

In an April 1987, the Board denied the veteran's claim for 
entitlement to service connection for a back disability.  
This Board decision is final.  38 U.S.C.A. 38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1986); see also 
38 U.S.C.A. 38 U.S.C.A. § 7104(b) (West 2002).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  Because the April 1987 
Board decision action was the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material" 
evidence, was amended in August 2001.  The amendment is 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran filed his 
claim to reopen the issue of entitlement to service 
connection for a back disorder in 2003, so the amended 
version is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

The evidence of record at the time of the April 1987 Board 
decision consisted of the veteran's service medical records 
which showed no treatment for or diagnosis of a back disorder 
during service.  The evidence also contained VA medical 
records revealing a recent diagnosis of spondylolysis and 
spondylolisthesis of L5 on S1. 

In this case, the evidence submitted since the April 1987 
Board includes almost two volumes of VA medical treatment 
records.  However, there is no competent medical evidence 
linking any current back disorder to military service or to a 
service-connected disability.  Thus, the aforementioned 
evidence does not present a reasonable possibility of 
substantiating the claim, and therefore the claim is not 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

An increased rating of 30 percent for the service-connected 
right ankle disorder is granted, subject to the law and 
regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for arthritis of 
the right knee is denied.  

Service connection for PTSD, a heart disorder, a left leg 
disorder, a left knee disorder, a right hip disorder, a right 
shoulder disorder, and a right bicep tear, is denied. 

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for a back 
disorder, that benefit remains denied.


REMAND

In July 2003, a VA psychiatric examination of the veteran was 
conducted.  The diagnosis was depression.  The examining 
physician's medical opinion was that the veteran's "current 
depression is, more likely than not caused by his poor 
financial prospects and his divorce last year; it is clearly 
aggravated by his physical disability."

In Allen v. Brown, 7 Vet. App. 439 (1994) (en banc), the 
Court held that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  

A VA examiner opined in July 2003 that "the [veteran's] 
current depression is . . . clearly aggravated by his 
physical disability."  However, in the present case, the 
veteran has both service-connected and nonservice-connected 
physical disabilities.  Additional clarification is needed to 
determine whether the veteran's service-connected 
disabilities aggravate the currently diagnosed depression.  
Moreover, the issues involving TDIU and a temporary total 
rating for hospital treatment are intertwined with the issue 
of entitlement to service connection for depression

Accordingly, this case is remanded for the following actions:

1.  The RO must return the claims file to 
the examiner who conducted the July 2003 
VA psychiatric examination.  The examiner 
must indicate, if possible, which 
physical disabilities aggravate the 
veteran's depression.  If the examiner 
finds that the service-connected right 
ankle and right knee disabilities 
aggravate the veteran's depression, the 
examiner must address each of the 
following medical issues:  (a) the 
baseline manifestations which are due to 
the effects of depression; (b) the 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected disorder based 
on medical considerations; and (c) the 
medical considerations supporting an 
opinion that increased manifestations of 
any current depression is proximately due 
to the service-connected right ankle and 
right knee disorders.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  If the examiner who conducted the 
July 2003 VA psychiatric examination is 
unavailable to provide the above ordered 
opinion, then veteran must be provided 
with a VA psychiatric examination to 
ascertain the etiology of any psychiatric 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed psychiatric disorder is related 
to the veteran's active duty service.  
The examiner must also state whether any 
diagnosed psychiatric disorder is due to 
or aggravated by any service-connected 
disorder.  If the examiner finds that the 
service-connected right ankle and right 
knee disabilities aggravate any diagnosed 
psychiatric disorder, the examiner must 
address each of the following medical 
issues:  (a) the baseline manifestations 
which are due to the effects of the 
psychiatric disorder; (b) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected disorder based on 
medical considerations; and (c) the 
medical considerations supporting an 
opinion that increased manifestations of 
any diagnosed psychiatric disorder is 
proximately due to the service-connected 
right ankle and right knee disorders.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  If the veteran is scheduled for a VA 
examination, the RO must notify the 
veteran that it is his responsibility to 
report for the scheduled examination and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Following the above, the RO must 
readjudicate the issues remaining on 
appeal.  If any benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


